t c memo united_states tax_court john s halpern petitioner v commissioner of internal revenue respondent docket no filed date richard a levine for petitioner michael a menillo and tyrone j montague for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge by notice_of_deficiency respondent determined additions to tax under sec_6653 - - and 6659' in the respective amounts of dollar_figure and dollar_figure due from petitioner for the taxable_year respondent also determined an addition_to_tax under sec_6653 in the amount of percent of the interest due on a deficiency in the amount of dollar_figure and that the increased interest provisions of sec_6621 applied after a concession by respondent regarding the inapplicability of the additions to tax regarding petitioner’s investment in greenfield arbitrage partners the sole issue before the court at this time is whether petitioner is foreclosed from litigating the items contained in the notice_of_deficiency regarding resource reclamation associates rra by a closing_agreement that he and respondent executed pursuant to sec_7122 petitioner resided in new york new york at the time the petition was filed background the relevant facts may be summarized as follows on his federal_income_tax return petitioner claimed inter alia ordinary losses from his limited_partnership_interest in resource reclamation associates rra and greenfield arbitrage partners greenfield in the respective amounts of dollar_figure and dollar_figure petitioner further reported dollar_figure of property qualifying for section references are to the internal_revenue_code in effect for the year in issue the investment_tax_credit and dollar_figure of property qualifying for the business_energy_credit partially resulting in a dollar_figure claimed regular investment_tax_credit and resulting ina dollar_figure claimed business_energy_investment_credit with respect to rra petitioner invested dollar_figure in rra by letter dated date respondent proposed to disallow the deductions from rra and greenfield and the credits from rra petitioner was represented by the law firm of kirkland ellis with respect to the greenfield issues by letter dated date kirkland ellis asked that the rra issues be deferred until the greenfield issues are resolved on date respondent’s appeals_office executed a closing_agreement with respect to the greenfield issues that agreement was signed by steven kamerman mr kamerman on behalf of petitioner with regard to rra on date mr kamerman and petitioner executed a closing_agreement that agreement was signed by respondent’s appeals_office on date the agreement provided inter alia the taxpayer petitioner has claimed income deductions and or credits on his tax returns for the taxable years and relating to the resource reclamation assoc tax_shelter hereafter the tax_shelter which are in dispute between the taxpayer and the commissioner of internal revenue hereafter the irs items of income deductions and or credits relating to the tax_shelter are in issue in a case pending before the united_states tax_court harold m provizer and joan provizer v commissioner docket no hereafter the controlling case - - the taxpayer and the irs desire to settle the disputed tax_shelter issues on the same basis as finally determined in the controlling case now it is hereby determined and agreed for federal_income_tax purposes that the above adjustment shall be determined by application of the same formula as that which resolved the tax_shelter adjustment whether litigated or settled in the controlling case as set forth in the final_decision as defined by sec_7481 in the controlling case all issues involving the above adjustment shall be resolved as if the taxpayer was the same as the petitioner in the controlling case a if the court finds that any additions to tax or the sec_6621 interest are applicable to the underpayment attributable to the above-designated tax_shelter adjustment the resolution of the tax_shelter issue and the applicability of such additions to tax or interest to that tax_shelter issue as determined in the controlling case whether by litigation or settlement shall apply to the taxpayer as if the taxpayer was the same as the petitioner in the controlling case fn refs omitted the provizer case referenced as the controlling case in the agreement was decided adversely to the taxpayers by this court the court also sustained the additions to tax under sec_6653 and and determined that the increased interest provisions of sec_6621 were applicable see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts concerning the transactions in provizer may be summarized as follows packaging industries group inc pi manufactured and sold six sentinel recyclers the recyclers to ethynol cogeneration inc eci for dollar_figure each eci in - - turn resold the recyclers to f g equipment corp f g corp for dollar_figure each f g corp leased the recyclers to the clearwater group partnership which then licensed the recyclers to first massachusetts equipment corp fmec which sublicensed them back to pi pi allegedly sublicensed the recyclers to entities the end-users which would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for payment from fmec based on the quality and amount of recycled scrap all of the foregoing transactions were executed simultaneously the sale of the recyclers from pi to eci was financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci to f g corp was paid in cash and the remainder was financed through notes the notes provided that percent of the amount thereof was recourse but that the recourse portion was due only after the nonrecourse portion had been paid in full all of the monthly payments required among the entities in the above transactions offset each other in provizer v commissioner supra we found that the market_value of a sentinel recycler in did not exceed dollar_figure and that the nuts and bolts or manufacturing cost was dollar_figure the provizers were limited partners in a partnership named clearwater group clearwater and the general_partner was samuel -- - l winer mr winer clearwater was one of many plastics recycling partnerships in which mr winer was the general_partner in this case petitioner invested in rra and the general_partner was richard roberts mr roberts like mr winer mr roberts was the general_partner in many plastics recycling partnerships in greene v commissioner tcmemo_1997_296 the court found that the transactions involving the sentinel epe recyclers leased by rra are substantially identical to those in clearwater moreover we have carefully examined the private offering memorandum in rra and do not find that there is any meaningful difference between the structural facts of the partnership set out in the offering memorandum and the facts that this court found in provizer on date respondent filed a motion for entry of decision the gravamen of that motion is that petitioner is bound by the closing_agreement in opposition to respondent’s motion petitioner alleges that he was not afforded an see eg ulanoff v commissioner tcmemo_1999_170 plymouth equipment associates and taylor recycling associates merino v commissioner tcmemo_1997_385 northeast resource recovery associates affd 196_f3d_147 3d cir sann v commissioner tcmemo_1997_259 affd sub nom 205_f3d_54 2d cir empire associates plymouth equipment associates and foam recycling associates zenkel v commissioner tcmemo_1996_398 phoenix recycling group and scarborough leasing associates where mr winer was also a general_partner stone v commissioner tcmemo_1996_ northeast resource recovery associates and hyannis recycling associates pace v commissioner tcmemo_1995_580 hyannis recycling associates opportunity to settle his case as were other similarly situated taxpayers the notice_of_deficiency is invalid because respondent did not audit rra the closing_agreement relates only to the items relating to rra the ‘tax shelter’ defined in the closing_agreement and provizer v commissioner supra did not involve items relating to rra and the closing_agreement is invalid because it was executed as a result of a misrepresentation of fact or fraud perpetrated by the internal_revenue_service respondent’s motion and petitioner’s opposition thereto were set for hearing on date that hearing focused on whether there was a malfeasance or a misrepresentation of a material fact on the part of respondent at the time that the closing_agreement was executed subsegquent to the hearing the court issued an order denying respondent’s motion for entry of decision on the ground that there is a genuine issue of material fact as to whether respondent committed malfeasance or misrepresented a material fact in obtaining the closing_agreement in issue this case was then calendared for trial discussion sec_7121 provides that the secretary may enter into an agreement in writing with any person relating to the liability of such person in respect of any internal revenue - - tax for any taxable_period sec_7121 provides inter alia sec_7121 finality -- such agreement shall be final and conclusive and except upon a showing of fraud or malfeasance or misrepresentation of a material fact--- in any suit action or proceeding such agreement shall not be annulled modified set_aside or disregarded an agreement under sec_7121 is referred to as a closing_agreement and it is not disputed that petitioner executed such a closing_agreement the issue is whether he is bound by that agreement petitioner essentially makes two arguments first he contends that the agreement should be set_aside because of misrepresentation of material fact by respondent second he contends that as we understand under the literal language of the agreement he is not bound by the agreement we now turn to those issues misrepresentation of a material fact petitioner contends that when he executed the closing_agreement his attorney mr kamerman was told by harris e fisher mr fisher the appeals officer handling his case that the provizers were partners in rra when in fact they were partners in another partnership clearwater he further contends petitioner does not argue that respondent committed fraud --- - that if he had known that the partnership was one other than rra he would not have executed the closing_agreement we are willing to assume but do not decide that mr fisher may have represented that the provizers were partners in rra ’ nonetheless even if mr fisher represented that the provizers were partners in rra we are not satisfied that that misrepresentation constituted a misrepresentation of a material fact sec_7121 a material fact has been defined as a fact that is significant or essential to the issue or matter at hand black’s law dictionary 7th ed for purposes of sec_7121 a misrepresentation is not synonymous with a mistake it denotes something more deliberate or more conscious than mere error or mistake 32_bta_1063 under sec_7121 misrepresentation of a material fact must go to the essence of the agreement miller v irs bankr b a p 9th cir affd 81_f3d_169 9th cir since petitioner attacks the closing mr kamerman testified that mr fisher made this representation to him mr fisher testified that he did not remember making any such representation mr kamerman professed to have no knowledge of the plastics recycling tax_shelter project it may be questionable whether he even knew that there was more than one partnership involved furthermore mr roberts resigned as general_partner of rra in long before petitioner executed the closing_agreement and it is difficult to understand how the identity of the general_partner would have affected mr kamerman's decision to execute the closing_agreement -- - agreement he has the burden of establishing a misrepresentation of a material fact with clear_and_convincing proof 33_bta_718 see also brinkman v commissioner tcmemo_1989_217 if the partnerships were substantially identical we do not understand how the alleged misrepresentation could be considered a material fact the question then is whether the rra partnership in which petitioner invested was substantially different from clearwater the partnership involved in provizer v commissioner tcmemo_1992_177 it would seem that the first logical step would be as the court suggested to counsel to examine the record in provizer that record is a public document and has been available in the tax_court throughout these proceedings for reasons that are not entirely clear petitioner eschewed that approach this is rather peculiar because in greene v commissioner tcmemo_1997_296 the court found that the transactions involving the recyclers leased by rra are substantially identical to those in clearwater it is true that that finding was based there are two greene cases---88_tc_376 and greene v commissioner tcmemo_1997_296 in the first case elliot i miller was counsel of record and in the second case lanny m sagal was counsel mr kamerman has suggested that mr miller may have had a conflict of interest mr miller was not counsel in the second greene case that is discussed above on a stipulated record but petitioner has not shown that any of the facts stipulated in greene were different from the rra facts as noted we have examined the placement offering memorandum in rra and the transactions set forth in the offering appear virtually identical with the facts that the court found in provizer moreover at trial elliot i miller mr miller who represented pi the manufacturer of the recyclers during the relevant period testified that the same type of machines went to both rra and clearwater and that the recyclers were delivered to rra during mr miller testified that the partnerships were identical with two exceptions the number of machines may not have been the same and the general partners were different but other than that the transactions were the same as to the materiality of the alleged misrepresentation mr kamerman testified that he would not have recommended to petitioner that he be bound by litigation involving another partnership because there would be a different general_partner from rra mr kamerman explained that in his view the general_partner being different is a fundamental difference and it’s the counsel has raised questions as to the competency of the representation in the greene cases he did not know and apparently had made no effort to find out however what records counsel in the greene cases had while petitioner has complained that he cannot determine whether the partnerships were substantially identical it appears that there may have been avenues that were available but for reasons that are not readily apparent were not explored general partner’s motive and intent in carrying out the business that determines whether or not the tax_shelter had a profit_motive in the context of this case this is nonsense in provizer we found that the plastics recycling scheme was essentially an economic sham at the heart of that conclusion was the fact that the recyclers were grossly overvalued at no time did we indicate that the identity of the general_partner and his profit_motive had a material effect in resolving the plastics recyclying cases the issue here is whether the alleged misrepresentation was material in the context of whether the closing_agreement should stand and mr kamerman’s professed preoccupation with the identity of the general_partner really does not address that issue regardless who had been the general_partner the fact remains that the foundations of both partnerships rested on the same guicksand the closing_agreement petitioner argues that by the terms of the agreement he is not bound to the result in provizer petitioner’s argument as we understand focuses on the language in the preamble of the agreement the taxpayer has claimed income deductions and or credits relating to the rra tax_shelter hereafter the tax_shelter items of income deductions and or credits relating to the tax_shelter are in issue in a case pending before the united_states tax_court harold m provizer and joan provizer v commissioner docket no hereafter the controlling case fn ref omitted according to petitioner since the tax_shelter related to rra and rra’s items of income deductions and or credits were not in issue in provizer he should not be bound by the agreement the problem with this interpretation is that it essentially ignores the operative parts of the agreement if there is a conflict between the premises stated and the operative part of a closing_agreement the parties are bound by the operative part as we stated in 90_tc_753 sec_7121 does not bind the parties as to the premises underlying their agreement they are bound only as to the matters agreed upon sec_7121 in fact by excluding as grounds for rescission mistakes of fact or law the statute contemplates that the parties may premise their agreement upon such a mistake see also 97_tc_1 furthermore by executing the closing_agreement petitioner and respondent obviously intended that the parties would be bound to something e as stated by the operative part of the agreement all issues involving the above adjustment relating to rra shall be resolved as if the taxpayer petitioner was the same as the petitioner in the controlling case the controlling case was provizer petitioner’s reading of the language in the preamble therefore makes little sense on the other hand if the reference to rra refers generically to the cases involving the plastic recyclers the parts of the agreement are in harmony this seems to us to be the more logical reading of the language in the preamble and notwithstanding mr kamerman’s testimony it probably was what was intended by the parties cf 45_f3d_1085 7th cir in sum we do not find that there wass a misrepresentation of a material fact and under sec_7121 we may not set_aside or disregard the closing_agreement furthermore we find that petitioner is bound by provizer v commissioner supra under the closing_agreement ’ respondent also filed a motion for an award of a penalty under sec_6673 that section provides in relevant part at trial petitioner raised the argument that the closing_agreement should be set_aside because petitioner allegedly did not receive a prior offer that was more favorable to him than that which resulted from our provizer v commissioner tcmemo_1992_177 the theory apparently was that this amounted to malfeasance under sec_7121 or at least it was on that theory that the court allowed examination of the witnesses on that issue petitioner has not argued this point on brief and it is deemed conceded see 82_tc_546 affd 774_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir aside from the so-called tefra partnership provisions see sec_6621 through and on point sec c that do not apply here there is nothing in the internal_revenue_code that requires that an offer to one taxpayer be extended to other taxpayers moreover it should be noted that there was a patent inconsistency in petitioner’s argument that mr fisher’s alleged misrepresentation was to a material fact and petitioner’s insistence that he was entitled to an alleged settlement based upon other plastics recycling cases the latter argument must assume that he was entitled to the offer because the cases were substantially identical -- - that if it appears to the court that a proceeding has been maintained primarily for delay or the taxpayer’s position is frivolous or groundless the court may award a penalty to the united_states in an amount not in excess of dollar_figure see sec_6673 we admit that we are concerned about petitioner’s motives in pursuing this litigation prior to the evidentiary hearing the court told mr kamerman petitioner’s counsel at the time that if the two partnerships were substantially the same there was no misrepresentation of a material fact for purposes of sec_7121 at the hearing petitioner failed to introduce any probative evidence on this point on the other hand while petitioner’s position on the misrepresentation of a material fact is highly suspect we cannot say that his argument concerning the closing_agreement was frivolous or made primarily for delay even though we may disagree with its conclusion accordingly we shall deny respondent’s motion for a penalty under sec_6673 a an appropriate order will be issued and decision will be entered under rule
